Title: To George Washington from Colonel Timothy Bedel, 5 November 1778
From: Bedel, Timothy
To: Washington, George


  
    Sir
    Haverhill [N.H.] 5th Novr 1778
  
  The Bearer Capt. Frye Bayley, with his Two Lieuts. who were Ordered by the Honorable Major Genl Gates to go with a Flagg to Saint John’s with Lieut. Singleton of the Eight Regt British, and was detained, are now Returned Capt. Bayley will be able to Inform Your Excellency of every particular relative to their Confinement and the Enemies motions, shall be glad your Excellency will give Orders for him and his Two Lieuts. to receive their Pay from the Time of the Enclosed Orders from Genl Gates—On the 16th of March last I received Orders from the Honorable the Marquiss De La Fayette to raise a Regt—a Copy of said Orders I Transmitted to your Excellency by Genl Bayley, The Comittees in this Quarter met and Voted Six hundred Men shod be raised, they have constantly been kept out as Scouts, and part are now gone to Cut the Road they were raised untill the first of April next, and have never reced any Money Cloathing &c. shall be glad Your Excellency wod give further Orders regarding the same—There is a number of Indians about here who have had some Trifling Presents from the Commissioners, and as they hear of the Expidition to Canada are desireous to go we have here about Forty sometimes Fifty, and at their request I write to your Excellency—Joseph Louis the Chief of Saint Francois Tribe is gone to Lake Amprobagog and is daily expected back, he Informed the Saint Francois  
    
    
    
    Tribe were all willing to Join the United States—We have Constantly News from Canada, all favourable, a small reinforcement arrived, Provisions very Cheap and Plenty Shall be glad of your Excellencies further Orders by the Bearer. I am Your Excellencies most Obedient Humble Servant

  Timo. Bedel

